By the Court,

Nelson, J.
The indictment is sufficient to charge the prisoner with the offence of an attempt, by “ color of a false token or writing,” fraudulently to obtain money from the Farmers’ Bank, within the provisions of the statute, 2 R. S. 677, § 53; 698, §3. The previous indictment and acquittal for the alleged forgery of the certificate of deposit is no bar *232to this indictment. The two offences were distinct; the counterfe¡t ]etter and use made of it, did not constitute a material ingredient in the crime of forgery. That depended upon the alteration of the certificate with the intent to defraud some person, which of itself constituted a crime. The offence alleged in this indictment was committed to carry into effect more successfully the other offence; but has no more necessary connexion with it, than the setting fire to a dwelling house for the purpose of the more effectually concealing the perpetration of a larceny has to the larceny itself.
The evidence of the confession made to the magistrate was inadmissible; the prisoner was influenced by the hope of favor held out to him by one of the conservators of the peace, who he might well suppose had the ability in some way to make good the opinion expressed. 1 Chitty’s Cr. L. 68, 465.